Cobb, J.
1. A railroad company is under no duty to a person unloading merchandise from a car on a side-track to a wagon, to which a horse is hitched, to comply with the requirements of the Civil Code, § 2224, respecting the giving of signals and checking the speed of the train before reaching a public crossing.
2. While under some circumstances a railroad company may be under a duty to warn a person, who is near its track by its permission, of the approach of a train, the failure to do so in the present case did not authorize a recovery, because it is manifest from the evidence that the omission to give such a warning was not the proximate cause of the plaintiff’s injuries. See Douglas v. Ry. Co., 88 Ga. 282.
3. Where the proximate cause of an injury received by a person from a plunging horse, which took fright at an approaching train, was the noise made by the emission of steam by the engine of the train, the railroad company will not be liable in damages, to the person so injured, unless it appears that the noise was “unusual and unnecessary ” at the time when and place where it was made. Hill v. Railroad Co., 101 Ga. 66, 68 (1), and cases cited ; Southern Ry. Co. v. Pool, 108 Ga. 808, and cases cited.
4. While in the present case the plaintiff introduced evidence tending to show that it was unusual to emit steam from the engine at the time when and the place where it was emitted, there was no evidence from which a jury could have inferred that the noise so made was unnecessary; and this being the only theory presented by the declaration upon which a recovery would have been warranted, there was no error in granting a nonsuit.

Judgment affirmed.


All the Justices concurring.

. Hardeman, Davis, Turner & Jones, and Griner & Baldwin, for plaintiff. A. F. Daley, for defendant.